Citation Nr: 1644310	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a multiple metatarsal fractures of the right foot.  

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his March 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his desire to have a hearing before a Veterans' Law Judge at the Board's central office in Washington DC.  The Veteran was scheduled for a hearing to take place on October 26, 2016; both the Veteran and his representative were notified of the date of the hearing.  The Veteran failed to appear for the hearing as scheduled, and his representative has acknowledged that he failed to appear.  To date, no request to reschedule for good cause has been received.  Accordingly, the Board will proceed with the matter as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).   

In a June 2016 rating decision, the RO granted an increased disability rating of 20 percent for the Veteran's service-connected residuals of multiple metatarsal fractures of the right foot, effective May 7, 2009, the date of the Veteran's claim for increase.  Although that did constitute a grant of an increased rating, because the Veteran was not assigned the maximum rating available for that disability under the Diagnostic Code, and because the Veteran has not submitted evidence that he is satisfied with the increase granted, the issue remains on appeal at this time.  

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a present diagnosis of bilateral hearing loss.  

2. The Veteran's service-connected residuals of a multiple metatarsal fractures of the right foot have been variously described as described as "permanent," "ongoing," "debilitating," and "excruciating," and have resulted in significant interference with activities of daily living; the residuals are "severe" in nature.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).  

2. The criteria for a 30 percent disability rating for residuals of a multiple metatarsal fractures of the right foot have been met since May 7, 2009, the date of the claim for increase.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5283, 5284(2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in March 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of Appeals for Veterans' Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran's separation examination, conducted in March 2006, revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
0
5
20
7
LEFT
20
20
15
20
20
19

Maryland CNC Test results were not reported at that time.  (See VBMS, STR, 3/2/2006).

In February 2016, the Veteran was afforded a VA examination in connection with his claim for service connection for bilateral hearing loss.  That examination revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
5
10
25
12.5
LEFT
10
5
5
10
25
11.25

Speech discrimination scores were 100 percent correct in the right ear and 100 percent correct in the left ear.  The examiner declined to diagnose hearing loss.  (See VBMS, C&P Examination, 2/22/2016).  

The Board recognizes the Veteran's statements that he has difficulty hearing and that he was exposed to acoustic trauma in service.  It also recognizes that he is presently service-connected for tinnitus.  The general principle that acoustic trauma may lead to hearing loss is commonly known.  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  Jandreau v. Shinseki, 492 F.3d 1372, 1376-77; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make a diagnosis of hearing loss for VA purposes.    

In this matter, the competent medical evidence of record demonstrates that the Veteran did not have bilateral hearing loss upon separation from service, and he did not have bilateral hearing loss as of his most recent VA audiology examination in February 2016.  He has not provided any medical evidence showing that he has been diagnosed with hearing loss for VA purposes during any period on appeal.  Therefore, absent a finding of hearing loss based on audiological testing, per the applicable regulations, the Veteran's claim for service connection cannot be granted as he does not meet the first criteria for service connection, namely a present disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against a finding that the Veteran has a present disability, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).

III. Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran is presently service connected for residuals of a multiple metatarsal fracture of the right foot.  Throughout the rating period on appeal he has been assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which accounts for "other" foot injuries not covered by the various rating codes.  

Under the assigned code, a 20 percent rating is assigned for "moderately severe" foot injuries.  A 30 percent rating is assigned for "severe" foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  The Board observes that the same ratings are also assigned under Diagnostic Code 5283, which accounts for malunion or nonunion of the tarsal or metatarsal bones.  Id., Diagnostic Code 5283.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The evidence of record shows that in the Veteran's claim for an increased disability rating, he reported severe pain in his right foot requiring medication to find relief.  (See VBMS, Statement in Support of Claim 5/5/2009).   

The Veteran was initially scheduled for a VA examination in August 2009, but failed to appear for that examination report.  (See VBMS, VA Examination 8/4/2009).  

In support of his claim, the Veteran submitted a statement by Dr. J.A.B., a physician with Orthopaedic Medicine of Alexandria.  At that time, the private physician stated that the Veteran experienced tenderness in the foot.  He had a slight deformity and x-rays showed multiple fractures with slight displacement.  All fractures were healed.  He also had a plate and screws in his second metatarsal.  He had an altered gait with increased pain while walking.  Weakening of the left foot was also reported as a result.  The private physician opined that the Veteran had an obvious permanent disability with many ongoing severe symptoms, such as not being able to stand for long periods of time, an inability to run, morning foot pain, and loss of sensation in the right foot.  The physician reiterated that the disability was "severe" and would likely require ongoing care with medications and orthotics.  (See VBMS, Medical Treatment Record - Non-Government Facility, 8/20/2009).  

In February 2016, the Veteran was afforded a new VA examination in connection with his claim.  The examiner reported pain described as "debilitating at times causing [the Veteran] to abstain from daily activities."  Flare-ups were described as excruciating when twisting or turning on the foot, which the Veteran stated felt "like a nerve getting rolled under a bone."  The condition caused the Veteran to fall occasionally.  The Veteran was required to wear multiple pairs of socks with dress shoes or sneakers to alleviate the pain.  The examiner described the Veteran's right foot as malunion or nonunion of the metatarsal bones, moderately severe in nature.  The examiner also noted that the Veteran suffered from a, now service-connected left foot disability, to include metatarsalgia, which was described as severe in nature.  Residual signs or symptoms of the Veteran's right foot surgery included pain and difficulty performing daily activities.  The Veteran also experienced excess fatigability, pain on movement and pain on weight bearing.  Specifically, the examiner described the Veteran's right foot disability as resulting in functional loss to include inability to complete activities such as running, sports, heavy lifting, an inability to walk fast or long distances, and inability to stand for a period longer than 10 minutes.  The Veteran's left foot disability was described as resulting in functional loss, to include difficulty walking and standing for prolonged periods.  His gait was described as limping and antalgic.  (See VBMS, C& P Examination, 2/22/2016).  

In light of the above, and affording the Veteran all benefit of the doubt, the Board finds that throughout the rating period on appeal the Veteran's right foot disability is consistent with a 30 percent disability rating for severe residuals of a foot injury, to include malunion or nonunion of the metatarsal bones.  In reaching this conclusion, the Board observes that the Veteran's right foot disability has resulted in pain which has been variously described as "permanent," "ongoing," "debilitating," and "excruciating."  He also experiences weakness in his foot and loss of sensation.  His condition has resulted in falls.  Further, his disability has been found by both a VA and private examiner to result in an inability to carry out daily activities such as walking for any significant period of time, or standing for longer than 10 minutes.  Curiously, the Board also notes that the symptoms described by the February 2016 VA examiner to be manifest in the right foot appeared to be more severe in nature than those experienced in the left foot, which the same examiner described as "severe" in nature.  Here, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  In this case, the fact that the February 2016 VA examiner described the Veteran's right foot disability as "moderately severe" is not dispositive of the issue.  The Veteran's right foot disability is constant and debilitating, resulting in multiple interferences with his daily activities and the Board finds that those symptoms are more appropriately labeled as "severe," which is how the disability was described by the private physician in 2009.   As such, the Board will award the maximum rating available under the Diagnostic Code, 30 percent, for the Veteran's right foot disability.  

In reaching this conclusion, the Board recognizes that in exceptional cases an extraschedular rating may be provided when the schedular criteria are found to be inadequate.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   In this case, the Board finds that the Veteran's symptoms of a right foot disability, to include pain, weakness, altered gait, and interference with activities of daily living, have been adequately accommodated by the schedular criteria.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected status post left foot fracture with metatarsalgia, tinnitus, tender scars of the right foot, eczema, olecranon bursitis, and deviated nasal septum.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his service-connected right foot disability.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's service-connected right foot disability, has resulted in residuals which are "severe" in nature.  As such, a 30 percent rating should be assigned.  


ORDER

Service connection for bilateral hearing loss is denied.  

A 30 percent rating for service-connected residuals of a multiple metatarsal fractures of the right foot is granted effective May 7, 2009.


REMAND

VA's duty to assist requires it to provide a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim, but (A) contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4)(i) (2015).  That a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this instance, the Board finds that the Veteran must be afforded a VA examination in connection with his obstructive sleep apnea claim.  First, the Board recognizes the lay statements of Ms. S.G., submitted in May 2009, which reports that she personally witnessed the Veteran's sleep habits to include snoring followed by silence as though his breathing had stopped, constant tossing and turning, and restless legs.  She reported observing these symptoms as early as October 2004, a period when the Veteran was still on active duty.  (See VBMS, Buddy/Lay Statement, 5/1/2009).  A lay person is competent to testify as to facts and circumstances which the actually observed.  38 C.F.R. § 3.159 (a)(2).  The Board also notes that a compensation and pension examination conducted in March 2006 reports a history of insomnia, which manifested while deployed in support of Operation Iraqi Freedom.  (See VBMS, VA Examination, 3/2/2006).  Therefore, the Veteran should be afforded a VA examination to determine whether he has a present diagnosis of obstructive sleep apnea which manifested during active service.  

The Board also recognizes that, in the alternative, service connection may be granted to a Persian Gulf veteran who exhibits a disability due to an undiagnosed and medically unexplained chronic multisymptom illness, provided that that illness became manifest during a period of active service in the Southwest Asia theatre of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2015).  The Veteran served in the Persian Gulf during his period of active service.  The applicable regulations explicitly list neurological symptoms, signs or symptoms involving the respiratory system and sleep disturbances as signs or symptoms of an undiagnosed or medically unexplained multisymptom illness.  38 C.F.R. § 3.317(b).  Therefore, because the evidence also indicates that the Veteran experienced possible symptoms of a disease listed in section 3.317, the Veteran must also be afforded an examination which addresses those symptoms in the context of a medically unexplained or undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether he has a present diagnosis of sleep apnea.  The complete case file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should conduct all diagnostic studies deemed necessary and state whether the Veteran has a presently diagnosed sleep disability, to include obstructive sleep apnea.  If so, the examiner should state whether it is at least as likely as not that the condition manifested during the Veteran's period of active service.  The lay evidence of record, to include the September 2008 lay statement of S.G., should be considered.

In the alternative, the examiner should also state whether the Veteran's symptoms cannot be attributed to a known medical diagnosis, or otherwise represent a chronic unexplained multisymptom illness.  A thorough explanation of that conclusion should be provided and a complete description of the unattributable symptoms should be rendered.

For each opinion, the examiner should provide a detailed discussion which includes citation to evidence in the record, known medical principles, and medical treatise evidence.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


